DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  In line 2, the phrase “a third groove” should be - -a groove- -.  (First and second grooves are recited in claim 22. Claim 25 is not dependent on claim 22, so this is the only groove recited in claim 25.) Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19-20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2016/0084317 (Akita).


Regarding claim 20, Akita disclose that the second shaft 9 in the region of the first shaft end has a detent (See Fig 3 at unnumbered detent at the end and to the right of the non-seal surface 21) for delimiting the mutual displacement in the case of an elongation of the shaft connection interacts with the first shaft.
Regarding claims 24 and 25, Akita discloses that the hollow portion, proceeding from the first end of the first shaft 11 and towards the second end, extends along the axial direction from a first hollow portion end to a second hollow portion end, and wherein an annular seal 15 is disposed on the first hollow portion end in a groove 18, wherein the annular seal 15 in the initial position, conjointly with the second shaft 9 seals the first shaft.  (See Fig 3 at 15).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of US Pub 2015/0111653 (Choi).
Regarding claims 16 and 18, Akita does not disclose the movement of the shaft connection is guaranteed to be at least over 20 millimeters and a second length is at least 20% of the first length (at initial position).  However, Choi discloses that depending on the environment of the propeller shaft (i.e. the various kinds of vehicles) it would .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 28-30 are allowed.
Claims 21-23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616